Citation Nr: 0207657	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  98-00 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the January and August 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky (RO).  The Board 
remanded these issues to the RO in September 1999 for 
additional development.  The RO complied with the remand 
instructions and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD is manifested by anxiety, sleep 
disturbance and depression, and is not productive of more 
than moderate social and occupational impairment.

3.  Service connection is in effect for PTSD, evaluated as 50 
percent disabling, and for scars of the face and neck, 
evaluated as 10 percent disabling.

4.  The veteran's service-connected disabilities are not 
sufficiently disabling as to preclude securing or following 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1996 & 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

2.  The requirements for a total disability evaluation based 
on individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  This law, in part, sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his claim.

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  In particular, the RO informed the 
veteran of the provisions of the VCAA by letter dated May 
2001.  The Board finds that the rating decisions, statement 
of the case, supplemental statements of the case, and related 
letters have fully informed the veteran of the applicable 
laws and regulations which set forth the criteria for 
entitlement to the benefits sought. 

In addition, the RO obtained VA treatment records and private 
evaluations, and afforded the veteran several VA 
examinations.  The veteran submitted lay statements and 
argument in support of his claim.  The Board also remanded 
the matter for additional development.  Accordingly, the 
Board concludes that the record as it stands is complete and 
adequate for appellate review and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000.


I. PTSD

The veteran contends that his PTSD is more disabling than 
currently evaluated and that it has rendered him 
unemployable.  The record shows that the veteran reopened his 
claim of entitlement to service connection for PTSD in March 
1995.  By rating decision dated January 1997, the RO granted 
service connection for PTSD and assigned a 50 percent 
evaluation effective from March 1995, the date of claim.  The 
veteran submitted a Notice of Disagreement to the assigned 
rating and completed his substantive appeal with a VA Form 9.

As the veteran took exception with the initial rating award, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.  It is not only 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In relation to the present appeal, the veteran submitted 
numerous statements from family members in March and April 
1995.  These lay statements related that the veteran had 
changed upon his return from Vietnam, and that he exhibited 
symptoms such as mood swings, hypervigilance, sleep 
impairment, and the inability to maintain a job.  

VA treatment records from April 1995 include diagnoses of 
generalized anxiety disorder and possible PTSD.  The veteran 
reported that he had combat-related dreams, but that he slept 
8 hours and had a good appetite.  He was very anxious and 
preferred to be alone.  He denied aggression, hallucinations, 
or suicidal or homicidal ideations.  He lived alone and spent 
his time reading, watching television, and visiting family 
members.  In July 1995, the veteran was diagnosed with 
generalized anxiety disorder and PTSD.  He reported that 
thoughts of the churches that he had burned down in 1983 and 
his time in prison bothered him more than thoughts of 
Vietnam.  

At a May 1995 VA examination, the veteran reported that he 
felt depressed and anxious and that he had problems with 
relationships.  It was noted that he did not work and made no 
effort to obtain employment.  Upon examination, the veteran 
appeared alert, oriented, calm, and pleasant.  He displayed a 
normal range of affect.  There was no evidence of anxiety, 
irritability, agitation, hostility, psychosis, delusions, or 
paranoia.  He presented as needy and dependent.  The veteran 
reported that he had applied for service-connected disability 
benefits due to financial problems.  No impairment of speech 
or thought processes was observed.  Insight appeared somewhat 
limited.  

The examiner diagnosed the veteran with mild situational 
anxiety and antisocial personality disorder.  He opined that 
the veteran did not have PTSD.  The examiner commented on the 
veteran's history of criminal activity, which involved the 
burning of several churches in 1983, and stated that the 
veteran took no responsibility for his actions.  The examiner 
also observed that the veteran had a personality disorder 
with significant antisocial features that preexisted service.  
This personality disorder was a deeply ingrained pattern of 
maladaptive behavior that was not a psychiatric disorder.

In August 1995, a psychiatric evaluation of the veteran was 
performed by Navinchandra Shah, M.D.  The veteran reported a 
history of psychiatric symptoms since his return from 
Vietnam.  At the present time, he experienced periods of 
extreme anxiety, an increased startle response, mood swings, 
and sleep impairment.  Upon examination, the veteran's 
anxiety level appeared to be slightly high.  He was 
cooperative, friendly, and answered questions appropriately.  
He exhibited no overt signs of depression and no thought 
impairment.  Intellect, insight, and judgment were intact.  
The veteran was diagnosed with rule out PTSD, generalized 
anxiety disorder, and rule out bipolar disorder.  Dr. Shah 
stated that she would need to review the veteran's records 
before a diagnosis of PTSD could be rendered.  The Global 
Assessment of Functioning score was 50.

Another psychiatric evaluation was performed in August 1995 
by Suresh B. Kodali, M.D.  The veteran had self-referred for 
the evaluation.  The veteran complained of recurrent 
intrusive thoughts of the Vietnam War, difficulty sleeping, 
and a desire to be alone.  He reported that he had worked in 
construction from 1968 to 1991, but that he never worked more 
than 2 to 3 months continuously.  The veteran appeared alert 
and oriented, and reported a depressed and anxious mood.  He 
denied hallucinations, delusions, or paranoia.  The veteran 
stated that he did not trust people and could not maintain 
relationships.  Dr. Kodali diagnosed the veteran with PTSD.

The veteran underwent a Personality Assessment Inventory Test 
in August 1998.  In October 1998, Thomas M. Cassidy, M.D., 
wrote that the test findings supported diagnoses of PTSD and 
obsessive compulsive disorder with cyclomatic features.  The 
veteran was assigned a current and past year Global 
Assessment of Functioning (GAF) score of 20.

At a December 1996 VA examination, the veteran stated that he 
was nervous and had difficulty maintaining a job since his 
discharge from service.  He claimed that he had no 
psychiatric problems prior to service.  He complained that he 
had flashbacks during thunderstorms, a lot of headaches, 
increased irritability, and problems sleeping.  He reported 
that he had been in prison in 1983 due to setting fires to 
churches.  He believed that he had a mental collapse at that 
time.

Upon examination, the veteran was alert and oriented, with 
coherent and relevant speech.  Memory, insight, and judgment 
were intact.  He reported that he was depressed, and that he 
had recurring thoughts of Vietnam, nightmares, and flashbacks 
caused by the sound of a helicopter.  He exhibited some 
paranoid ideation towards his family.  The examiner commented 
that the veteran reexperienced the traumatic events of 
Vietnam and that he was impaired emotionally and 
vocationally.  The veteran withdrew from others and had 
symptoms of insomnia, irritability, hypervigilance, and 
difficulty concentrating.  The examiner believed that the 
veteran met the criteria for PTSD, and that bipolar disorder 
could also coexist with PTSD.

At a June 1997 VA psychiatric examination, the veteran was 
examined by the same VA examiner who had performed the May 
1995 VA examination.  The veteran reported that he had not 
received any psychiatric treatment or medication for the past 
two years.  He received no counseling or therapy.  He did not 
work and lived alone.  His hobbies were reading and watching 
television.  He performed daily chores, walked, and went to 
the grocery store.  He complained that he had difficulty 
handling stress and that he became angry easily.  He also 
stated he suffered from depression.  He had no contact with 
his siblings or grandchildren and he had not seen his father 
for one year. 

Upon examination, the veteran was not agitated, irritable, 
hostile, hyper-alert, or distracted.  He had a normal range 
of affect and was pleasant and cooperative.  There was no 
evidence of psychosis or hallucinations.  Speech was normal 
and intellectual functioning was estimated to be the same as 
the May 1995 examination.  The veteran was assessed with life 
circumstance problems and anti-social personality disorder 
with some paranoid personality traits.  The examiner stated 
emphatically that he continued to believe that the veteran 
did not have PTSD.  Rather, the veteran had profound symptoms 
of personality pathology including significant anti-social 
features.  The examiner assigned a GAF score of 75, with 
impairment related solely to the personality disorder.  He 
stated that the veteran did not have any functional or 
industrial impairment due to PTSD.

At a July 2000 VA examination, the examiner reviewed the 
claims file and the Board's remand instructions.  The 
examiner observed that the veteran had a variety of 
psychiatric diagnoses and that he had a history of prison 
confinement due to a conviction for arson.  The veteran 
stated that he did not receive psychiatric treatment because 
it caused an increase of his intrusive symptoms, and that he 
did not use medication because of the side effects.  The 
veteran reported that he had minimal contact with his 
children and grandchildren.  Contact with family members 
caused him to become nervous and irritable.  He lived alone 
and avoided contact with others.  He had no relationships 
with women and no male friends; however, he had relationships 
with his uncle and oldest brother.  He had not worked for a 
considerable amount of time.  He stated that he wanted 
increased VA benefits so that he could travel.  He believed 
that all of his problems were due to Vietnam, and so felt 
entitled to benefits.  

The veteran complained that he was jumpy and startled easily.  
He had difficulty falling asleep, and had frequent nightmares 
that he could not describe.  He had constant anxiety and 
depression with periods of exacerbation.  Upon examination, 
the veteran was alert and oriented, with direct eye contact 
and normal speech.  He exhibited a restricted affect, and 
reported nervousness, although his mood was euthymic.  
Depression and anxiety were not observed.  Concentration and 
memory were intact.  The veteran's thought process was normal 
but centered on establishing his claim for increased 
benefits.  He denied hallucinations except in 1983, and 
denied delusions, suicidal and homicidal ideations, and mania 
and panic.  He reported obsessive and compulsive behavior and 
a startle response that seemed to be related to paranoia.  

The examiner noted that private psychological testing 
performed in 1983 resulted in a profile inconsistent with a 
diagnosis of PTSD.  During that hospital admission, the 
veteran was seen as a paranoid schizophrenic.  The examiner 
also observed that the Personality Assessment Inventory Test 
performed in August 1995 was not typically associated with 
the assessment of PTSD.  The veteran was diagnosed with PTSD, 
obsessive compulsive disorder, and personality disorder with 
paranoid, dependent, and avoidant traits.  The veteran was 
assigned a current and past year GAF score of 50.  The 
examiner commented that the veteran minimally met the 
criteria for PTSD and that his psychiatric other diagnoses 
were more prominent.  The examiner believed that the current 
rating was fair.  He opined that the veteran's social 
withdrawal and unemployability were more due to the 
personality disorder and the residuals of the 1983 psychotic 
break.

In July 2001, another VA examiner reviewed the claims file 
and noted that there was no change in the veteran's 
occupational status.  The veteran reported that he had few 
friends and lived alone.  He minimized socializing and any 
change in his routine due to stress and anxiety.  He 
complained of being under constant stress.  He had everything 
in his life organized and any deviation greatly disturbed 
him.  He had to do everything in a set order.  He also had 
problems with insomnia and nightmares.  He was easily 
distracted and had frequent panic attacks.  He spent the day 
watching television, walking, and using the computer. 

Upon examination, the veteran was neatly dressed, alert, and 
fully oriented.  He described his mood as tired and 
depressed.  His affect was quite anxious and some signs of 
tension in the upper extremities were present.  Speech was 
normal in volume and thought process showed preoccupation 
with the inability to deal with stress.  The veteran believed 
that all of his problems were due to service.  The veteran 
was diagnosed with obsessive compulsive disorder, delusional 
disorder, persecutory disorder in full remission, and 
paranoid personality disorder.  The examiner could identify 
few symptoms of PTSD, but the obsessive-compulsive disorder 
and the paranoid personality were the prominent features.  
The obsessive-compulsive disorder was not related to the PTSD 
and, if the veteran did have PTSD, it was a completely 
separate disorder.  A GAF score of 50 was assigned.

In September 2001, the examiner stated that his previous 
examination in July 2001 had been thorough, and included a 
review of the claims folder.  He again reviewed all the 
records and stated that the onset of the veteran's obsessive 
compulsive symptoms was in 1983.  He opined that it was 
unlikely that the obsessive-compulsive disorder was related 
to military service.  In addition, personality disorders, by 
their definition, predate military service.  The veteran's 
symptoms of paranoia, hostility, and delusions were a natural 
progression of his personality disorder.  The veteran used 
obsessive compulsive defenses to keep his personality 
disorder in check.  

The veteran's PTSD has been assigned a 50 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1996).  Under this criteria, in effect prior to 
November 7, 1996, a 50 percent evaluation was warranted where 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and, by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was warranted where ability to establish or 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to maintain or retain employment.  
A 100 percent evaluation required that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptomatology bordering on gross repudiation 
of reality; or demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).

During the course of this appeal, the criteria for rating 
psychiatric disorders were revised effective November 7, 
1996.  When a law or regulation changes while a case is 
pending, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The effective 
date rule established by 38 U.S.C.A. § 5110(g), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Thus, 
any increase in disability based on the revised criteria 
cannot become effective prior to November 7, 1996.

The revised regulations provide that a 50 percent evaluation 
is warranted when symptomatology causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).

Based upon the above record, the Board finds that the 
evidence does not support an evaluation in excess of 50 
percent, under either the former or the revised criteria, at 
any time since the date of the veteran's claim.  As an 
initial matter, the Board observes that it remains 
questionable whether the veteran, in fact, has PTSD.  The 
medical evidence of record, especially the three most recent 
VA evaluations, strongly suggests that the veteran is 
improperly diagnosed with PTSD.  However, as the veteran has 
been awarded service connection for PTSD, the Board will 
limit its discussion to the proper evaluation of that 
disability.

Based upon the several VA examinations, the three private 
evaluations, and the few VA outpatient records, the Board 
finds that the veteran's recurrent symptoms are reported as 
anxiety, sleep disturbance, depression, and difficulty with 
interpersonal relationships and stress.  Although the veteran 
lives alone, he maintains some contact with family members 
and performs activities of daily living.  All mental status 
examinations have been essentially normal.  

As such, the veteran clearly does not exhibit the symptoms 
necessary for a 70 percent evaluation under the revised 
criteria.  There is no evidence of suicidal ideation, 
obsessional rituals, illogical speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  While the veteran does have difficulty in 
establishing and maintaining effective work and social 
relationships, this impairment is provided for under the 
criteria for a 50 percent evaluation.

Likewise, the veteran's PTSD symptomatology does not meet the 
criteria for a 70 percent evaluation under the former 
criteria because it has not resulted in severe occupational 
and social impairment.  Rather, the veteran's functional 
impairment has been mainly attributed to his ongoing 
diagnoses of anxiety disorder, personality disorder, and 
obsessive-compulsive disorder.  The Board cannot accord much 
significance to the assigned GAF scores because the examiners 
attributed these scores, largely or entirely, to the 
veteran's nonservice-connected disorders.  

On the contrary, the Board accords much weight to the most 
recent VA opinions rendered in July 2000, July 2001, and 
September 2001.  These well-reasoned opinions, based upon 
thorough reviews of the record and extensive interviewing of 
the veteran, are in accordance with earlier diagnoses of 
anxiety and personality disorders.  These examiners found 
that the veteran's PTSD, if it existed, was an entirely 
separate disorder from his other psychiatric and personality 
disorders.  They further found that the veteran's 
occupational and social impairment was due almost entirely to 
these other psychiatric and personality disorders.

Finally, the Board notes that the veteran does not receive 
psychiatric care for his PTSD.  Therefore, the record 
contains no recent treatment evidence that would provide 
further clarification of the veteran's level of disability.  
Accordingly, the preponderance of the evidence is against the 
assignment of the next higher evaluation and the benefit 
sought on appeal is denied.

II. TDIU

Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2001).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, 
but age and the impairment caused by nonservice-connected 
disabilities are not for consideration in determining whether 
such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2001).  Marginal employment (e.g., that 
which does not meet federal threshold figures for poverty) 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a) (2001).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2001).  In exceptional cases, an 
extraschedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2001).

The veteran's service-connected disabilities in this case 
consist of PTSD, evaluated at 50 percent, and scars of the 
face and neck, evaluated at 10 percent, with a combined 
service-connected rating of 60 percent.  As such, the veteran 
does not meet the basic criteria for consideration for 
entitlement to TDIU on a schedular basis under 38 C.F.R. 
§ 4.16(a) (2001).  The question thus becomes whether the 
veteran's service-connected disabilities, in and of 
themselves, are so exceptional as to render him unable to 
secure and follow a substantially gainful occupation, and, 
therefore, to warrant the grant of TDIU on an extraschedular 
basis.

In this regard, the Board has considered the veteran's 
educational and employment background.  In the veteran's 
written application submitted in March 1997, he claimed that 
his service-connected PTSD prohibited him from securing or 
following substantially gainful employment.  He stated that 
it had affected full-time employment since 1968 and that he 
had last worked in early 1991.  He had worked in brick and 
block masonry and had performed farm work.  He had not tried 
to obtain employment since 1991.  He stated that he was laid 
off and not called back, but that he could not do the work 
anymore.  His education was listed as a general equivalency 
diploma.  He stated that he had attempted college but could 
not handle the stress.

The evidence does not show, and the veteran has not alleged, 
that his service-connected scars affect his employability.  
At a May 1997 VA examination, the examiner stated that the 
veteran's facial scars had not worsened since the last 
examination and that there were no complications from the 
scars.  The veteran stated that he was not seeking an 
increased rating for the scars.

The medical evidence pertaining to the veteran's PTSD has 
been discussed extensively above.  Based upon those findings, 
the Board concludes that the veteran's service-connected PTSD 
does not render him unemployable.  The Board acknowledges 
that the veteran has not been employed for many years.  
However, the evidence cited above clearly shows that the 
veteran's unemployability is attributable to his nonservice-
connected psychiatric and personality disorders. 

The Board concludes that the preponderance of the evidence is 
against the veteran's claim that his service-connected PTSD 
renders him unable to obtain or retain substantially gainful 
employment.  Accordingly, entitlement to TDIU is not 
warranted.  As the preponderance of the evidence is against 
the veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).



ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.

A TDIU is denied.



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

